NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted January 20, 2011
                                 Decided January 20, 2011

                                          Before

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No.  10‐1872

MICHAEL MUEHL,                                     Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Western District of
                                                   Wisconsin.
       v.
                                                   No. 09‐cv‐16‐bbc
BELINDA SCHRUBBE, et al.,
     Defendants‐Appellees.                         Barbara B. Crabb,
                                                   Judge.

                                        O R D E R

       Wisconsin state prisoner Michael Muehl appeals the district court’s denial of his
motion for appointment of counsel during his unsuccessful lawsuit under 42 U.S.C. § 1983,
in which he claimed that prison nurse Gail Waltz and other defendants violated his Eighth
Amendment rights by denying him adequate medical care.  We affirm.

      Muehl was imprisoned at Waupun Correctional Institution on December 12, 2007,
when he cut his left wrist in a suicide attempt.  Dr. Paul Sumnicht treated and closed the
wound, but it opened again that night.  Muehl alleged that Waltz—who observed him on
December 13—refused to treat his wound.  His complaint, which named 12 defendants and
covered several alleged incidents of inadequate medical care, was severed into three cases,
No. 10‐1872                                                                             Page 2

and in this case only his claim against Waltz survived summary judgment.  Muehl
subsequently moved for appointment of counsel, but the district court denied his motion.

        After Muehl, proceeding pro se, presented his case at trial, the district court granted
Waltz judgment as a matter of law.  Testimony at trial from Sumnicht and Waltz established
that the wound was only superficial, and thus the court concluded that even if Waltz
ignored the reopened wound on December 13, Muehl had not shown that he had a serious
medical need as required for his Eighth Amendment claim.

        Muehl argues on appeal that the district court should have appointed counsel to
represent him at trial; counsel, he contends, would have found an expert to assess his
treatment in a way that would have led to a different outcome.  A court weighing a motion
to appoint counsel must consider whether the difficulty of the case exceeds the plaintiff’s
capacity to litigate his claims and present his case coherently.  See Pruitt v. Mote, 503 F.3d
647, 654‐55 (7th Cir. 2007) (en banc).  Muehl argued in his motion that he did not know how
to prepare for a jury trial, that he was not as qualified as a “seasoned litigator” to cross‐
examine witnesses, and that he needed counsel to procure expert testimony to counter
Waltz’s experts.  But the district court properly applied Pruitt and denied his request,
explaining that the case was not complex, that Muehl appeared capable of litigating it (his
filings had “generally been reasoned and easy to understand”), and that all pro se litigants
are similarly handicapped by a lack of legal expertise and trial experience.  See Pruitt, 503
F.3d at 655‐56; Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006).

       We AFFIRM the judgment of the district court.